AO 2450 (SOIL Rev. 03/ 15) Judgme nt in a Criminal Case for Revocation


                              UNITED STATES DISTRICT COURT
                                          Southern District of Illinois
                                                         )
      UNITED STATES OF AMERICA                           )     JUDGMENT IN A CRIMINAL CASE
                                                         )     (for Revocation of Probation or Supervised Release)
                         v.                              )
                                                         )     Case Number: OO-CR-40004-JPG-1
              KEVIN PADGETT                              )     USM Number: 04984-025
                                                         )
                                                         )
                                                               MELISSA A. DAY
                                                               Defendant's Attorney

THE DEFENDANT:

 ~    admitted guilt to violation of condition(s)       As listed below           of the term of supervision.
 D    was found in violation of condition(s)                                      after denial of guilt.

The defendant is adjudicated guilty of these violations:

 Viola tion Number             Na ture of Viola tion                                             Violation Ended
 Mandatory                     The offender committed the offense of Defrauding                  8/ 10/2018
                               Drug and Alcohol Screening Tests.

      The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

 D    The defendant has been found not guilty on count(s)
 D    Count(s) D is Dare dismissed on the motion of the United States.

D    The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
       It is ordered that the defendant shall notify the United States attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify
the court and United States attorney of any material change in the defendant's economic circumstances.

 Last Four Digits of Defendant's Soc. Sec.: 2500

 Defendant' s Year of Birth: 1975


 City and State of Defendant' s Residence:
 Ava, Illinois

                                                               Date Signed:     3-1 ,. j.p/q
AO 2450 (SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                     Judgment Page 2 of 3
DEFENDANT: Kevin Padgett
CASE NUMBER: 00-cr-40004-JPG-1

                                      ADDITIONAL COUNTS OF CONVICTION

                                                                                                           Violation
 Violation Number                   Nature of Violation                                                    Concluded
 Mandatory                         The offender committed the offenses of Possession of a                 12/28/2018
                                   Controlled Substance.

                                   The offender admitted to unlawfully possessing a controlled             8/10/2018
                                   substance, marihuana, on or about August 2, 2018.

                                   The offender unlawfully possessed a controlled substance, in that       8/10/2018
                                   he tested positive for methamphetamine by urinalysis.

                                   The offender admitted to unlawfully possessing a controlled            9/18/2018
                                   substance, marihuana, on or about September 11, 2018.

                                   The offender admitted to unlawfully possessing a controlled             1118/2018
                                   substance, marihuana, on or about October 29, 2018.

 Standard #2                       The offender failed to submit a written report within the first ten       9/2018
                                   days for the month of September 2018.

                                   The offender failed to submit a written report for July 2018,            1112018
                                   October 2018, and November 2018.

 Standard #3                       The offender failed to follow the instructions of the probation        11119/2018
                                   officer, in that he failed to enter inpatient substance abuse
                                   treatment as instructed.

 Standard #7                       The offender admitted to using alcohol to excess on August 6,           8/7/2018
                                   2018.

 Special                           The offender failed to make monthly payments as ordered during           12/2018
                                   the following months: July 2018, August 2018, September 2018,
                                   October 2018, November 2018, and December 2018.

                                   The offender failed to participate in a program for substance          11119/2018
                                   abuse, in that he failed to report for counseling on the following
                                   dates: June 13, 2018, October 24, 2018, November 14, 2018, and
                                   November 19, 2018.
AO 2450 (SOIL Rev. 03/15) Judgment in a Criminal Case for Revocation
                                                                                                                            Judgment Page 3 of 3
DEFENDANT: Kevin Padgett
CASE NUMBER: 00-cr-40004-JPG-l

                                                          IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of: 30 months in Bureau of Prison with no Supervised Release.
This term of imprisonment imposed shall run concurrently to the term of24 months imposed
in 18-CR-40005-JPG.


D     The court makes the following recommendations to the Bureau of Prisons:

~     The defendant is remanded to the custody of the United States Marshal.
D     The defendant shall surrender to the United States Marshal for this district:
      D at                          Da.m. D p.m. on
      D as notified by the United States Marshal.

D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      Prisons:
      Dbefore 2 p.m. on
      D as notified by the United States Marshal.
      D as notified by the Probation or Pretrial Services Office.

                                                                RETURN

I have executed this judgment as follows:


         Defendant delivered on                                        to
                                                                            ---------------------------------------------------------
at                                           , with a certified copy of this judgment




                                                                       UNITED STATES MARSHAL

                                                                   By ______________________________
                                                                     DEPUTY UNITED STATES MARSHAL
